Citation Nr: 1716434	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disorder characterized by vertigo/dizziness/light headedness, to include as secondary to a service-connected disability, for substitution purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service December 1969 to July 1970.  He died in June 2016.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  After the Veteran's death, the appellant submitted a motion for substitution to continue the appeal to completion.  The agency of original jurisdiction (AOJ) granted the appellant's request for substitution.  38 U.S.C.A. § 5121A (West 2014).  

The Board remanded the Veteran's underlying claim in July 2014 and April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Pursuant to the Board's April 2015 remand, the Veteran underwent a VA examination in January 2016.  In the examination report, the examiner stated "it is not likely that his perforated ear drum and subsequent otitis media did not or has not caused or aggravated his dizziness/lightheadedness."  Also opined was "it is not likely or unlikely that the Veteran's ear condition is associated with his dizziness or lightheadedness."  

In the first opinion, it is expressed in the form of a double negative, making it unclear as to whether his service-connected ear disability(ies) caused or aggravated his dizziness/lightheadedness.  The second medical opinion indicating that it is "not 

likely or unlikely" does not give any indication of a finding for, against, or in equipoise.  Thus, the Board finds that a remand is necessary in order to obtain clarification.

Accordingly, the case is REMANDED for the following action:

1.  The evidence of record must be reviewed by the January 2016 VA examiner to obtain a supplemental opinion.  The examiner must clarify, without the use of a double negative, whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's service-connected tinnitus; otitis media, left, with perforation of tympanic membrane; and/or bilateral hearing loss caused or aggravated his vertigo/dizziness/lightheadedness or were otherwise related thereto.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology, which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

If the January 2016 VA examiner is not available, another appropriate VA examination (via evaluation of the record) should be performed.  

In connection with the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  The appellant must be afforded an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

